—Order insofar as appealed from unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court erred in denying defendant’s motion to dismiss the complaint pursuant to CPLR 3012 (b). The proffered excuse that plaintiff did not understand that he could not proceed pro se while represented by an attorney does not constitute a reasonable excuse for the untimely service of the complaint nor does it excuse his failure to submit an affidavit of merit (see, Redding v Saunders, 213 AD2d 1015, lv denied 85 NY2d 811; Brooks v Inn at Saratoga Assn., 188 AD2d 921; Sabatino v Albany Med. Ctr. Hosp., 187 AD2d 777, 778; Yule v Comerford, 140 AD2d 981; see generally, Kel Mgt. Corp. v Rogers & Wells, 64 NY2d 904, 905). "A pro se litigant acquires no greater rights than those of any other litigant and cannot use such status to deprive defendant of the same rights as other defendants [citation omitted]” (Brooks v Inn at Saratoga Assn., supra, at 921). (Appeal from Order of Supreme Court, Monroe County, Kehoe, J. — Dismiss Action.) Present — Pine, J. P., Fallon, Callahan, Davis and Boehm, JJ.